                                   1                                   UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3                                            SAN JOSE DIVISION

                                   4

                                   5     BRENDA MEZA,                                           Case No. 18-cv-02708-BLF
                                   6                     Petitioner,
                                                                                                ORDER GRANTING PETITIONER’S
                                   7                v.                                          MOTION FOR STAY
                                   8     ERIK BONNAR, Acting Field Office                       [Re: ECF 20]
                                         Director of San Francisco Office of
                                   9     Detention and Removal, et al.,
                                  10                     Respondents.

                                  11

                                  12           Petitioner Brenda Meza, a non-citizen in removal proceedings, commenced this action on
Northern District of California
 United States District Court




                                  13   May 8, 2018, when she filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241
                                  14   along with an application for a temporary restraining order (“TRO”). Petitioner was released on bond

                                  15   by an Immigration Judge (“IJ”) following a lengthy detention by the Immigration and Customs

                                  16   Enforcement (“ICE”) division of the Department of Homeland Security (“DHS”). However, the

                                  17   bond order was vacated by the Board of Immigration Appeals (“BIA”), and the Government has taken

                                  18   the position that Petitioner now may be re-detained by ICE at any time. Petitioner asserts a single

                                  19   claim for habeas relief under the Due Process Clause of the Fifth Amendment, alleging that she has a

                                  20   vested liberty interest in her current conditional release and thus is entitled to a hearing before any re-

                                  21   detention.

                                  22           The Court issued a TRO and then a preliminary injunction, enjoining ICE from re-detaining

                                  23   Petitioner pending disposition of her habeas petition, absent an administrative hearing at which it is

                                  24   determined that a material change in circumstances warrants re-detention. Petitioner now seeks a stay

                                  25   of proceedings pending a decision by the Ninth Circuit in Rodriguez v. Marin, Case No. 13-56706,
                                  26   which presents the issue of whether the Constitution requires bond hearings for individuals whose
                                  27   detention has become prolonged. For the reasons stated at the hearing on September 27, 2018 and
                                  28   discussed below, the motion for stay is GRANTED.
                                   1       I.   BACKGROUND1

                                   2            Petitioner is a native and citizen of Guatemala. Petition ¶ 13, ECF 1. She entered the

                                   3   United States as a child in 1982, and she was granted lawful permanent resident status in 1992.

                                   4   Rabinovich Decl. ¶ 2, ECF 1-2. In 2007, she was placed in removal proceedings and her lawful

                                   5   permanent status was terminated. Petition ¶ 19; Rabinovich Decl. ¶ 3. However, she was granted

                                   6   withholding of removal on the basis that she would face persecution in Guatemala. Petition ¶ 19.

                                   7            Petitioner was placed in removal proceedings again in June 2016 after being convicted of,

                                   8   and serving a prison term for, child abuse. Petition ¶ 20. ICE took custody of Petitioner at the

                                   9   commencement of removal proceedings and detained her for approximately 13 months until an IJ

                                  10   released her on bond in August 2017. Petition ¶¶ 21-23; Rabinovich Decl. ¶¶ 4-6. The bond

                                  11   hearing was granted pursuant to the Ninth Circuit’s decision in Rodriguez v. Robbins, 804 F.3d

                                  12   1060 (9th Cir. 2015) (“Rodriguez III”), rev’d sub nom., Jennings v. Rodriguez, 138 S. Ct. 830
Northern District of California
 United States District Court




                                  13   (2018). IJ Memorandum at 1, Exh. K to Rabinovich Decl., ECF 1-2. In Rodriguez III, the Ninth

                                  14   Circuit construed applicable immigration statutes to require that detained aliens be granted bond

                                  15   hearings every six months, with the Government bearing the burden of demonstrating danger to

                                  16   the community or risk of flight. Rodriguez III, 804 F.3d at 1090. The IJ found that Petitioner had

                                  17   “demonstrated that she no longer poses a danger to others and that she is not a risk of flight.” IJ

                                  18   Memorandum at 2.

                                  19            On February 27, 2018, the Supreme Court issued Jennings v. Rodriguez, which reversed

                                  20   Rodriguez III and remanded to the Ninth Circuit for further proceedings. Jennings v. Rodriguez,

                                  21   138 S. Ct. 830, 851-52 (2018). The Supreme Court held that the Ninth Circuit “erroneously

                                  22   concluded that periodic bond hearings are required under the immigration provisions at issue,” but

                                  23   it remanded so that the Ninth Circuit could take up the question – left open by the Supreme Court

                                  24   – whether such hearings are required by the Constitution. Id.

                                  25            The BIA vacated the IJ’s bond order, concluding that in light of Jennings “there is no

                                  26
                                  27   1
                                        The background facts are drawn from the habeas petition (ECF 1), the declaration of Julia
                                  28   Rabinovich in support of the petition (ECF 1-2), and exhibits to the Rabinovich declaration (ECF
                                       1-2). None of these facts are in dispute.
                                                                                        2
                                   1   statutory or regulatory authority for an Immigration Judge’s exercise of jurisdiction over motions

                                   2   for bond hearings filed pursuant to Rodriguez III.” BIA Decision, Exh. L to Rabinovich Decl.,

                                   3   ECF 1-2. The BIA did not address the IJ’s factual findings that Petitioner was not a danger or a

                                   4   flight risk. Id.

                                   5             On May 3, 2018, Petitioner’s counsel contacted the United States Attorney’s Office for the

                                   6   Northern District of California to seek assurance that ICE would not detain Petitioner at her

                                   7   upcoming May 16, 2018 immigration hearing, or otherwise. Rabinovich Decl. ¶ 12. The United

                                   8   States Attorney’s Office declined to give the requested assurance. Id.

                                   9             Petitioner then filed the present habeas petition, asserting one claim for relief under the

                                  10   Due Process Clause of the Fifth Amendment. Petition, ECF 1. Within the context of that claim,

                                  11   Petitioner alleges that she “has a vested liberty interest in her current conditional release”; “the

                                  12   Due Process clause requires bond hearings in cases of prolonged immigration confinement”; and
Northern District of California
 United States District Court




                                  13   “Rodriguez IV cannot be applied retroactively to her.” Petition ¶¶ 50-51. This Court issued a

                                  14   TRO and later a preliminary injunction, finding that there were serious questions going to the

                                  15   merits of Petitioner’s Due Process claim in light of the Constitutional issue pending before the

                                  16   Ninth Circuit, and that the remaining Winter factors2 favored injunctive relief. Order Granting

                                  17   TRO, ECF 9; Order Granting Preliminary Injunction, ECF 15.

                                  18             Petitioner now seeks a stay of proceedings pending the Ninth Circuit’s determination of the

                                  19   Constitutional issue on remand. The stay motion is opposed by the Government.

                                  20       II.   LEGAL STANDARD

                                  21             “[T]he power to stay proceedings is incidental to the power inherent in every court to

                                  22   control the disposition of the causes on its docket with economy of time and effort for itself, for

                                  23   counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). “A trial court may,

                                  24   with propriety, find it is efficient for its own docket and the fairest course for the parties to enter a

                                  25   stay of an action before it, pending resolution of independent proceedings which bear upon the

                                  26   case.” Leyva v. Certified Grocers of California, Ltd., 593 F.2d 857, 863 (9th Cir. 1979).

                                  27

                                  28   2
                                           Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7 (2008).
                                                                                           3
                                   1           Where a Landis stay is requested, “the competing interests which will be affected by the

                                   2   granting or refusal to grant a stay must be weighed.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th

                                   3   Cir. 1962). “Among these competing interests are the possible damage which may result from the

                                   4   granting of a stay, the hardship or inequity which a party may suffer in being required to go

                                   5   forward, and the orderly course of justice measured in terms of the simplifying or complicating of

                                   6   issues, proof, and questions of law which could be expected to result from a stay.” Id. (citing

                                   7   Landis, 299 U.S. at 254-255).

                                   8           A district court’s decision to grant or deny a Landis stay is a matter of discretion. Lockyer

                                   9   v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005). “The proponent of a stay bears the burden

                                  10   of establishing its need.” Clinton v. Jones, 520 U.S. 681, 708 (1997). If there is “even a fair

                                  11   possibility” of harm to the opposing party, the moving party “must make out a clear case of

                                  12   hardship or inequity in being required to go forward.” Landis, 299 U.S. at 255.
Northern District of California
 United States District Court




                                  13    III.   DISCUSSION

                                  14           Applying these standards, the Court has no difficulty concluding that a stay is warranted in

                                  15   this case.

                                  16           A.     Possible Damage Resulting from a Stay

                                  17           The Court perceives no possible damage resulting from a stay of proceedings, either to the

                                  18   Government or to the public. The Government asserts that it will suffer damage if a stay is

                                  19   granted, because “Congress adopted mandatory detention for certain classes of aliens,” and the

                                  20   Government is entitled to enforce Congress’ rulemaking. See Opp. at 4, ECF 22. However, an IJ

                                  21   already has found as a factual matter that Petitioner poses no risk of danger or flight and, in fact,

                                  22   Petitioner has been out of detention for approximately 10 months without incident. Moreover, a

                                  23   stay of the habeas proceedings would not impede the Government’s ability to complete removal

                                  24   proceedings or to seek an administrative hearing for the purpose of arguing that changed

                                  25   circumstances warrant Petitioner’s re-detention.

                                  26           B.     Hardship to Petitioner Absent a Stay

                                  27           In contrast, Petitioner would suffer some hardship absent a stay. At minimum, she would

                                  28   be forced to expend time and resources litigating an issue which is currently pending before the
                                                                                          4
                                   1   Ninth Circuit – whether the Constitution requires that detained aliens be granted periodic bond

                                   2   hearings.

                                   3            C.     Orderly Course of Justice

                                   4            In light of the fact that the key issue raised by the petition soon will be decided by the

                                   5   Ninth Circuit, the orderly course of justice best would be served by staying the present habeas

                                   6   proceedings. Respondents argue that Rodriguez v. Marin will dispose of only one of the three

                                   7   issues raised in the habeas petition, and that the other two issues could be litigated now. It is true

                                   8   that as currently framed, Petitioner’s Due Process claim does raise three issues: whether Petitioner

                                   9   has a vested liberty interest in her current conditional release; whether the Due Process clause

                                  10   requires periodic bond hearings for detained aliens; and whether the BIA erred in applying

                                  11   Rodriguez IV retroactively to Petitioner. See Petition ¶¶ 50-51. The Court perhaps could go

                                  12   forward on the first and third issues at this time. However, because the second issue potentially is
Northern District of California
 United States District Court




                                  13   dispositive of Petitioner’s habeas claim, judicial efficiency dictates that this Court wait for the

                                  14   Ninth Circuit’s disposition of the issue rather than expending the resources of the parties and the

                                  15   Court.

                                  16            After weighing the Landis factors, the Court concludes that a stay of litigation is warranted

                                  17   in this case. A stay will conserve the resources of the parties and the Court without imposing any

                                  18   prejudice on the Government. This case is factually distinguishable from Calmo v. Sessions, Case

                                  19   No. 17-cv-07124-WHA, cited by the Government as an example of another habeas action in which

                                  20   a respected judge in this district declined to issue a stay pending the Ninth Circuit’s decision in

                                  21   Rodriguez v. Marin. In Calmo, the petitioner sought immediate release from immigration custody

                                  22   or, in the alternative, a further bond hearing, arguing that such relief was required under the Fifth

                                  23   and Eighth Amendments. Calmo Order Denying Section 2241 Petition at 1, Exh. B to Davis

                                  24   Decl., ECF 22-3. The district court assumed for purposes of analysis that an alien’s prolonged

                                  25   detention without a bond hearing would violate the Due Process Clause, and it denied relief on the

                                  26   basis that the petitioner had received a constitutionally adequate bond hearing. Id. at 6. Thus,

                                  27   unlike the circumstances in the present case, the issue pending before the Ninth Circuit in

                                  28   Rodriguez v. Marin could not have affected the merits of the petitioner’s claims in Calmo.
                                                                                           5
                                   1    IV.   ORDER

                                   2          (1)   Petitioner’s motion for a stay of proceedings pending a decision by the Ninth

                                   3                Circuit in Rodriguez v. Marin, Case No. 13-56706, is GRANTED; and

                                   4          (2)   The parties shall notify the Court as soon as is practicable after the Ninth Circuit

                                   5                issues its decision in Rodriguez v Marin.

                                   6

                                   7   Dated: October 3, 2018

                                   8                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       6
